Supreme Court of Florida
                                   ____________

                                   No. SC17-312
                                   ____________


        IN RE: AMENDMENTS TO FLORIDA RULE OF JUDICIAL
                    ADMINISTRATION 2.205.

                                   [April 6, 2017]

PER CURIAM.

      In order to promote the effective and efficient management of judicial

resources, this Court, on its own motion, amends Florida Rule of Judicial

Administration 2.205(a)(4) (Internal Government; Assignments of Justices and

Judges), as explained below.1 See Fla. R. Jud. Admin. 2.140(g).

      As the chief administrative officer of the judicial system under the Florida

Constitution, the Chief Justice of this Court is vested with “the power to assign

justices or judges, including consenting retired justices or judges, to temporary

duty in any court for which the judge is qualified.” See Art. V, § 2(b), Fla. Const.;

see also Fla. R. Jud. Admin. 2.205(a)(2)(B)(iii), (a)(3)(A). Consistent with that




      1. We have jurisdiction. See art. V, § 2(a), Fla. Const.
grant of authority, Florida Rule of Judicial Administration 2.205(a)(4)(A),

recognizes that “[w]hen a justice of [this Court] is unable to perform the duties of

office, or when necessary for the prompt dispatch of the business of the court, the

chief justice may assign to the court any judge who is qualified to serve, for such

time as the chief justice may direct.” Upon consideration of the Chief Justice’s

authority to assign consenting retired justices and other qualified judges to

temporary service on this Court when necessary, and in furtherance of the Court’s

ongoing efforts to promote the effective and efficient management of judicial

resources,2 the Court amends rule 2.205(a)(4)(A) to further provide that “no retired

justice who is eligible to serve on assignment to temporary judicial duty or other

judge who is qualified to serve may be assigned to the supreme court, or continue

in such assignment, after 7 sitting duly sworn justices are available and able to

perform the duties of office.”

      Accordingly, the Florida Rules of Judicial Administration are amended as

set forth in the appendix to this opinion. New language is indicated by




       2. Cf. In re Implementation of Judicial Branch Governance Study Group
Recommendations—Amends. to Fla. Rules of Jud. Adm., 121 So. 3d 1, 1 (Fla.
2012) (amending the Rules of Judicial Administration, as recommended by the
Judicial Branch Governance Study Group, to, among other goals, “improve the
effective and efficient management of the [judicial] branch”).


                                         -2-
underscoring. The amendments shall become effective immediately upon the

release of this opinion.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration




                                       -3-
                                        APPENDIX

RULE 2.205.         THE SUPREME COURT

      (a)     Internal Government.

             (1)    Exercise of Powers and Jurisdiction.

                    (A) – (C)      [No Change]

             (2)    Chief Justice.

                    (A)    [No Change]

                     (B) The chief justice shall be the administrative officer of the
judicial branch and of the supreme court and shall be responsible for the dispatch
of the business of the branch and of the court and direct the implementation of
policies and priorities as determined by the supreme court for the operation of the
branch and of the court. The administrative powers and duties of the chief justice
shall include, but not be limited to:

                           (i) – (ii)     [No Change]

                           (iii) the power to assign active or retired county,
circuit, or appellate judges or justices to judicial service in this state, in accordance
with subdivisions (a)(3) and (a)(4) of this rule;

                           (iv) – (vii) [No Change]

                    (C) – (E)      [No Change]

             (3)    Administration.

                    (A) The chief justice may, either upon request or when
otherwise necessary for the prompt dispatch of business in the courts of this state,
temporarily assign justices of the supreme court, judges of district courts of appeal,
circuit judges, and judges of county courts to any court for which they are qualified
to serve. Any consenting retired justice or judge may be assigned to judicial
service and receive compensation as provided by law.



                                          -4-
                     (B) For the purpose of judicial administration, a “retired
judge” is defined as a judge not engaged in the practice of law who has been a
judicial officer of this state. A retired judge shall comply with all requirements that
the supreme court deems necessary relating to the recall of retired judges.

                    (C)   [No Change]

                  (D) A “senior judge” is a retired judge who is eligible to
serve on assignment to temporary judicial duty.

             (4)    Assignments of Justices and Judges.

                     (A) When a justice of the supreme court is unable to perform
the duties of office, or when necessary for the prompt dispatch of the business of
the court, the chief justice may assign to the court any judge who is qualified to
serve, for such time as the chief justice may direct. However, no retired justice who
is eligible to serve on assignment to temporary judicial duty or other judge who is
qualified to serve may be assigned to the supreme court, or continue in such
assignment, after 7 sitting duly sworn justices are available and able to perform the
duties of office.

                    (B) – (C)    [No Change]

(b) – (g)    [No Change]




                                         -5-